DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Election/Restrictions
Applicant's election without traverse of a compound comprising a ligand LA of Formula I, wherein (A1) at least one of RA, RB, or RC is Formula II; (B2) any two of RA do not form a fused ring; (C3) X6 and X7 are not connected, and X1 and X11 are not connected; (D) M represents Ir in the reply filed on 5/3/2021 is acknowledged.
Upon further consideration, the species election requirement of 5/3/2021 has been updated to merge the options (A1) with (A2) and (C1) with (C3). The details are as follows.
The instant invention is directed to a compound comprising a ligand LA of Formula 1, an organic light emitting device comprising the same, a consumer product comprising the same, and a formulation comprising the same, wherein the patentably distinct species of compounds are provided by different combinations of following options:

Applicant is required to elect A1, as outlined below.
(A1) A compound comprising a ligand LA of Formula I, wherein at least one of RA, RB, or RC is Formula II or Formula III.

 	Applicant is required to elect one of B1 and B2, as outlined below.
(B1) A compound comprising a ligand LA of Formula I, wherein two adjacent RA form a fused ring (claim 4).
(B2) A compound comprising a ligand LA of Formula I, wherein any two of RA do not form a fused ring.

Applicant is further required to elect one of C1 through C3, as outlined below.
(C1) A compound comprising a ligand LA of Formula I, wherein X6 and X7 are carbon and are connected by a direct bond or not connected, and X1 and X11 are not connected.
(C2) A compound comprising a ligand LA of Formula I, wherein X1 and X11 are carbon and are connected by phenylene or alkylene selected from -CRR’-G- or SiRR’-G- wherein G is selected from the group consisting of CRR’, SiRR’, O, and NR; and R and R’ is selected form the group consisting of hydrogen, deuterium, alkyl, alkoxy, amino, aryl, heteroaryl, and a combination thereof.
(C3) A compound comprising a ligand LA of Formula I other than Species C1 through C3 above that is fully supported by the specification, wherein the variables X1-X11 of Formula I and X12-X15 of Formula III are identified.

(D) Applicant is further required to identify the metal M of the compound.

Applicant's election without traverse of a compound comprising a ligand LA of Formula I, wherein (A1) at least one of RA, RB, or RC is Formula II; (B2) any two of RA do not form a fused ring; (C3) X6 and X7 are not connected, and X1 and X11 are not connected; (D) M represents Ir in the reply filed on 5/3/2021 is now equated with:  
the election of (A1) at least one of RA, RB, or RC is Formula II or Formula III; (B2) any two of RA do not form a fused ring; (C1) wherein X6 and X7 are carbon and are connected by a direct bond or X6 and X7 are not connected, and X1 and X11 are not connected; (D) M represents Ir.
Claims 1-3, 5-6, 8-12, and 14-20 read on the election. Claims 4, 7, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Response to Amendment
The amendment of 02/07/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 4, 7, and 13 are withdrawn.
Claims 1, 3, 10-11, and 16-17 have been amended.

Response to Arguments
Applicant’s arguments see the last paragraph of page 34 through the first paragraph of page 37 of the reply filed 02/07/2022 regarding the rejections of claims 1-3, 8-9, 11-12, 14-17, and 19-20 under 35 U.S.C. 103 over Ikemizu (US 2007/0196690 A1, hereafter Ikemizu ‘690) and the rejections of claims 1 and 10 under 35 U.S.C. 103 over Ikemizu ‘690 set forth in the Office Action of 11/09/2021 have been considered. 
Applicant argues that Ikemizu ‘690 does not teach or suggest exchanging substituent on any of the explicit groups Z. Applicant further argues that Ikemizu ‘690 does not teach or suggest further substitution on the C5H11-substituted phenyl.
Respectfully, the Examiner does not agree. 
First, the following is recited in paragraph [135] of Ikemizu ‘690.

    PNG
    media_image1.png
    95
    499
    media_image1.png
    Greyscale
 
Ikemizu ‘690 recites the 392 examples are only “preferred examples of Z in Formula (1)”, and “Z is not limited to these examples”. Furthermore, Ikemizu ‘690 recites “Z may have substituent(s)”.
That is, Ikemizu ‘690 does teach exchanging substituents among the exemplified 392 structures at the position Z of Formula (1). Ikemizu ‘690 also teaches that the exemplified structures of Z can be further substituted (“Z may have substituent(s)” in [135]).
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.") MPEP 2123 (I) and (II).
Although it appears that Ikemizu ‘690 does not provide descriptions of which substituent group can be used as the “substituent(s)” of Z in the following paragraphs after the paragraph [135], the disclosure of Ikemizu ‘690 as a whole teaches that the example substituents group disclosed in the paragraph [138] can be used at various substitution positions of the compounds of Ikemizu ‘690 including Formulas (1) through (4). 
In the revised rejection under 35 U.S.C. 103 below, the Examiner refers to Formula (2) of Ikemizu ‘690 instead of Formula (1) of Ikemizu ‘690 to more clearly show why the example substituent, “a pyrrolyl group” described in [138] can be the substituent of the hydrocarbon ring Z2 of Formula (2) (i.e. the C5H11-substituted phenyl of the Compound P45-4). See the details in the 35 U.S.C. 103 rejection section below.
Second, in this Office Action, the rejection has been revised to apply the teaching of Xia et al. (US 2011/0057559 A1, hereafter Xia) and Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and a machine translated English copy is referred to the remainder of the body of the patent, hereafter Ikemizu ‘637). Xia and Ikemizu ‘637 teach the benefits of the substitution of a pyrrolyl group to the phenyl ring of a phenylimidazole Ir compound.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second paragraph of page 37 through page 38 of the reply filed 02/07/2022 regarding the rejections of claim 18 under 35 U.S.C. 103 over Ikemizu ‘690/Kai set forth in the Office Action of 11/09/2021 have been considered. 
Applicant argues that neither Ikemizu ‘690 nor Kai either alone or in combination teach or suggest each and every element of the amended claims. 
Applicant’s argument is not found to be persuasive.
As outlined above, the Compound taught by Ikemizu ‘690 (1)  (see the figures of paragraph 136 of the last Office Action) still reads on the amended claims such that Ikemizu ‘690 (1) in view of Kai reads on the limitation of the dependent claim 18; however, the instant Office Action uses different teaching reference to teach the host compound of the organic light emitting device. See the details in the 35 U.S.C. 103 rejection section below.
Applicant’s arguments see the second paragraph of page 37 through page 38 of the reply filed 02/07/2022 regarding the rejections of claim 5 under 35 U.S.C. 103 over Ikemizu ‘690/Kim set forth in the Office Action of 11/09/2021 have been considered. 
Applicant argues that neither Ikemizu ‘690 nor Kim either alone or in combination teach or suggest each and every element of the amended claims.
Applicant’s argument is not found to be persuasive.
As outlined above, the Compound taught by Ikemizu ‘690 (1)  (see the figures of paragraph 136 of the last Office Action) still reads on the amended claims such that Ikemizu ‘690 (1) in view of Kim reads on the limitation of the dependent claim 5; however, the instant Office Action uses different teaching reference to meet the limitation of claim 5. See the details in the 35 U.S.C. 103 rejection section below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 12, 14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemizu et al. (JP 2011/044637 A, the original patent is referred to figure and table, and machine translated English copy is referred to the remainder of the body of the patent, Ikemizu ‘637).
Regarding claims 1-3, 6, 8-10, 12, 14, 16-17, and 20, Ikemizu ‘637 discloses a compound (Compound 6-8 in [157]).

    PNG
    media_image2.png
    267
    504
    media_image2.png
    Greyscale

The ligand LA of Compound 6-8 of Ikemizu ‘637 has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl, aryl, or heteroaryl, and combinations thereof, wherein RC is Formula II; R1-R4 are each alkyl (methyl), with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, with the proviso that X9 does not represent -C-CH3, -C-Br, or N; and the proviso that X10 and X11 do not form a saturated 5-membered ring, meeting all the limitations of claim 1-3, 6, 8-10, 12, and 14.
Ikemizu discloses an organic light emitting device (example 2-22 in Table 3 and [321]-[329]) comprising an anode (ITO), an emission layer comprising Compound H-1 ([181]) as a host and Compound 6-8 ([157]) as a dopant, and a cathode (Al), meeting all the limitations of claims 16-17.
The Organic light emitting device of Ikemizu ‘637, wherein the organic layer material (mixture of Compound H-1 and Compound 6-8 of Ikemizu ‘637) is a formulation, because the material is a mixture of host and dopant compounds, meeting all the limitations of claim 20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and a machine translated English copy is referred to the remainder of the body of the patent).
Regarding claim 5, Ikemizu ‘637 discloses a compound used for an organic light emitting device and represented a general Formula (1) of Ikemizu ‘637 ([026]-[030]).

    PNG
    media_image3.png
    331
    542
    media_image3.png
    Greyscale

In Formula (1) of Ikemizu ‘637, E1a to E1q can be C or N; E1a and E1p are different from each other and represent C or N; R1a to R1i represent H or a substituent; at least one of R1a to R1i represent a substituent of Formula (3) ([029]); M is a transition metal of Group 8-10; L can be any ligand can coordinate with M; m1 is an integer of 1 to 3; m2 is an integer of 0 to 2.
Ikemizu ‘690 discloses more specific substituent structure represented by Formula (8) at the position of the Formula (3) of Ikemizu ‘690 ([043]-[044]).

    PNG
    media_image4.png
    348
    582
    media_image4.png
    Greyscale

The pyrrolyl group of Compound 6-8 does not read on the limitation of claim 5; however, Ikemizu ‘637 does teach that the structure corresponding to Formula (3) of Ikemizu can be triazolyl group ([106]). Ikemizu ‘637 exemplifies the structure of the triazolyl group (dimethyltriazolyl in Compound 4-7 of [152]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 6-8 of Ikemizu ‘637 by substituting the tetramethylpyrrolyl group with a dimethyltriazolyl group as taught by Ikemizu ‘637.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the substituents directed to the Formula (3) of Ikemizu ‘637 in the compounds of Ikemizu would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a dimethyltriazolyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the Modified Compound 6-8 of Ikemizu ‘637 (1), wherein the compound has identical structure as the Compound 6-8 of Ikemizu ‘637 except the tetramethylpyrrolyl group is replaced by dimethyltriazolyl group.
R1, R2, R3, and R4 do not occur in Modified Compound 6-8 of Ikemizu ‘637 (1), because the at least one RC is Formula III instead of Formula II. Neither claim 1 nor claim 5 requires the at least one RC to be Formula III. That is, when Formula III is selected, R1, R2, R3, and R4 are not present. The limitation of claim 5 met in the case that the at least one RC is Formula III. Therefore, Modified Compound 6-8 of Ikemizu ‘637 (1) read all the limitations of claim 5.
Regarding claims 11 and 15, Ikemizu ‘637 discloses a compound used for an organic light emitting device and represented a general Formula (1) of Ikemizu ‘637 ([026]-[030]).

    PNG
    media_image3.png
    331
    542
    media_image3.png
    Greyscale

In Formula (1) of Ikemizu ‘637, E1a to E1q can be C or N; E1a and E1p are different from each other and represent C or N; R1a to R1i represent H or a substituent; at least one of R1a to R1i represent a substituent of Formula (3) ([029]); M is a transition metal of Group 8-10; L can be any ligand can coordinate with M; m1 is an integer of 1 to 3; m2 is an integer of 0 to 2.
Ikemizu ‘690 discloses more specific substituent structure represented by Formula (8) at the position of the Formula (3) of Ikemizu ‘690 ([043]-[044]).

    PNG
    media_image4.png
    348
    582
    media_image4.png
    Greyscale

The tetramethylpyrrolyl group of the Compound 6-8 of Ikemizu ‘637 is not Formula III of the instant claim 1; however, Ikemizu ‘637 does teach that the structure corresponding to Formula (3) of Ikemizu can be any pyrrolyl group ([106]). Ikemizu ‘637 specifically exemplifies the structure of the dimethylpyrrolyl group (Compound 1-7 of [146]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 6-8 of Ikemizu ‘637 by substituting the tetramethylpyrrolyl group with a dimethylpyrrolyl group as taught by Ikemizu ‘637.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the substituents directed to the Formula (3) of Ikemizu ‘637 in the compounds of Ikemizu would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a dimethylpyrrolyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the Modified Compound 6-8 of Ikemizu ‘637 (2), wherein the compound has identical structure as the Compound 6-8 of Ikemizu ‘637 except the tetramethylpyrrolyl group is replaced by a dimethylpyrrolyl group.
The ligand LA of the Modified Compound 6-8 of Ikemizu ‘637 (2) has similar structure as LA23 of claim 11. The only difference between the compounds is that the Modified Compound 6-8 of Ikemizu ‘637 (2) has trimethylphenyl group (marked by a dashed circle in the figure above) instead of dimethylphenyl group; however, Ikemizu ‘637 does teach that the structure corresponding to Formula (8) of Ikemizu wherein Rb can be hydrogen or a substituent ([040], [044]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified Compound 6-8 of Ikemizu ‘637 (2) by substituting the methyl group at the para position of the trimethylphenyl group of the compound with hydrogen as taught by Ikemizu ‘637.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the substituents directed to Rb of the Formula (8) of Ikemizu ‘637 in the compounds of Ikemizu would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of hydrogen at the position Rb of Formula (8) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.

    PNG
    media_image5.png
    237
    598
    media_image5.png
    Greyscale

The modification provides the Modified Compound 6-8 of Ikemizu ‘637 (3) which has identical structure as Compound 6-8 of Ikemizu ‘637 except that the three ligand corresponding to LA of the compound has identical structure as LA23 of claim 11, meeting all the limitations of claims 11 and 15.
Regarding claim 19, the organic light emitting device of Ikemizu ‘637 (Example 2-22 in Table 3) reads on all the features of claims 16-17 and 20 as outlined above.
The organic light emitting device of Ikemizu (example 2-22 in Table 3 and [321]-[329]) comprises an anode (ITO), an emission layer comprising Compound H-1 ([181]) as a host and Compound 6-8 ([157]) as a dopant, and a cathode (Al).
Ikemizu ‘637 does not disclose a specific consumer product comprising the organic light emitting device of Ikemizu ‘637; however, Ikemizu ‘637 does teach that the organic light emitting device of ‘637 can be incorporated into a consumer product of a light for interior or exterior illumination (“household lighting, interior light” in [301]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Ikemizu ‘637 (Example 2-22) by incorporating the device into a consumer product of a light for interior or exterior illumination, as taught by Ikemizu ‘637.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a consumer product of a light for interior or exterior illumination.
The modification provides the Consumer product of a light for interior or exterior illumination comprising the Organic light emitting device of Ikemizu ‘637, meeting all the limitations of claim 19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and a machine translated English copy is referred to the remainder of the body of the patent) in view of Kai et al. (US 2010/0187977, hereafter Kai).
Regarding claim 18, the organic light emitting device of Ikemizu ‘637 (Example 2-22 in Table 3) reads on all the features of claims 16-17 and 20 as outlined above.
The organic light emitting device of Ikemizu (example 2-22 in Table 3 and [321]-[329]) comprises an anode (ITO), an emission layer comprising Compound H-1 ([181]) as a host and Compound 6-8 ([157]) as a dopant, and a cathode (Al).
The device does not comprise a host compound which meet the limitation of claim 18.
Kai teaches a host compound (Compound (3) in [038]) which is used to make the emitting layer of organic light emitting device with a phosphorescent dopant ([039]).

    PNG
    media_image6.png
    248
    481
    media_image6.png
    Greyscale

Kai further teaches the compound of the invention provides remarkable improvements in luminous efficiency and driving stability to make an excellent organic electric element ([039], [047])
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Ikemizu ‘637 by substituting the host with Compound (3) of Kai, as taught by Kai.
The motivation of doing so would provide the organic light emitting device with improved luminous efficiency and driving stability, based on teaching of Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of host compound in the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device comprises an anode (ITO), an emission layer comprising Compound (3) of Kai as a host and Compound 6-8 of Ikemizu ‘637 as a dopant, and a cathode (Al).
The Compound (3) of Kai is one of claimed compound of the instant claim 18, meeting all the limitations of claim 18.

Claims 1-3, 8-10, 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1, hereafter Ikemizu ‘690) in view of Xia et al. (US 2011/0057559 A1, hereafter Xia) and Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and a machine translated English copy is referred to the remainder of the body of the patent, hereafter Ikemizu ‘637).
Regarding claims 1-3, 8-10, 12, and 14, Ikemizu ‘690 discloses a compound represented a general Formula (1) ([031]-[038]) and its subgenus structure of Formula (2) ([051]-[058]).

    PNG
    media_image7.png
    252
    587
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    376
    513
    media_image8.png
    Greyscale

Ikemizu ‘690 exemplifies a specific compound which is the example of both Formulas (1) and (2) ([166]; the fourth compound on page 45; hereafter called “Compound P45-4”).

    PNG
    media_image9.png
    265
    612
    media_image9.png
    Greyscale

The Compound P45-4 does not have a substituent having structure corresponding to Applicant’s Formula II or III at the hydrocarbon ring corresponding to the ring Z2 of Formula (2) of Ikemizu ‘690 (marked by a circle in the figure above); however, Ikemizu ‘690 does teach that Z2 can be a hydrocarbon ring which can be further substituted by the substituent group defined by R01 ([152]). Ikemizu ‘690 exemplifies a pyrrolyl group as one of examples of the R01 substituent group ([138]). Ikemizu ‘690 further exemplifies dimethylpyrrolyl as the pyrrolyl group (Compounds (156) and  in [166]).
Xia discloses an Ir complex comprising a phenylimidazole ligand, wherein the nitrogen atom of the imidazole ring is substituted by a twisted aryl ring (C in Formula I in [051]), and the twisted aryl ring is further substituted by a second ring which can be a 5-membered heterocyclic ring (“Ar” in [052]; Note – it appears that the Formula 1 misses the group “Ar” in the structure figure, but it should be substituted to the ring C based on the disclosure of Xia as a whole).
Pyrrole is an aromatic and heterocyclic compound.
Xia teaches that the combination of twisted aryl compound having extended conjugation and a host comprising dibenzothiophene or dibenzofuran provides improved lifetime and stability, and shorter excited state lifetime ([050]). 
Ikemizu ‘637 discloses an Ir complex (Formula (1) in [027]-[028]) having a ligand comprising a phenylimidazole skeleton and comprising a 5-membered ring substituent group (Formula (3) in [029]-[030]).
Ikemizu ‘637 teaches that by introducing the 5-membered ring substituent represented by formula (3) of Ikemizu ‘637, the compound becomes more rigid, the vibration of the molecule is suppressed, the heat deactivation is reduced, and the luminous efficiency is improved ([074]).
Ikemizu ‘637 exemplifies a pyrrole group as the example of the 5-membered ring substituent ([106]).
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P45-4 of Ikemizu ‘690 by substituting a dimethylpyrrolyl group(s) to the C5H11-substituted phenyl ring, as taught by Ikemizu ‘690, Xia, and Ikemizu ‘637.
The motivation of doing so would have been to provide improved lifetime and shorter excited state lifetime based on the teaching of Xia and ore rigid, to suppress the vibration of the molecule, reduce the heat deactivation, and improve the luminous efficiency based on the teaching of Ikemizu ‘637.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of hydrogen with a pyrrolyl group at the substituent position of the hydrocarbon ring Z2 of Formula (2) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a pyrrolyl group from the exemplified substituents of the hydrocarbon ring Z2 of Formula (2) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the following compound.

    PNG
    media_image10.png
    295
    854
    media_image10.png
    Greyscale


The ligand LA of Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl, aryl, or heteroaryl, wherein RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, with the proviso that X9 does not represent -C-CH3, -C-Br, or N; and the proviso that X10 and X11 do not form a saturated 5-membered ring, meeting all the limitations of claim 1-3, 8-10, 12, and 14.
Regarding claim 5, the Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) reads on all the features of claim 1, as outlined above.
The dimethylpyrrolyl group of the Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) is not Formula III of the instant claim 1; however, Ikemizu ‘690 does teach that Z2 of Formula (2) of Ikemizu ‘690 can be a hydrocarbon ring which can be further substituted by the substituent group defined by R01 ([152]). Ikemizu ‘690 exemplifies a triazolyl group as one of examples of the R01 substituent group ([138]).
Ikemizu ‘637 discloses an Ir complex (Formula (1) in [027]-[028]) having a ligand comprising a phenylimidazole skeleton and comprising a 5-membered ring substituent group (Formula (3) in [029]-[030]).
Ikemizu ‘637 teaches that by introducing the 5-membered ring substituent represented by formula (3) of Ikemizu ‘637, the compound becomes more rigid, the vibration of the molecule is suppressed, the heat deactivation is reduced, and the luminous efficiency is improved ([074]).
Ikemizu ‘637 exemplifies a dimethyl triazole group as the example of the 5-membered ring substituent (Compound 4-7 in [152]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) by substituting the dimethylpyrrolyl group with a dimethyltriazolyl group, as taught by Ikemizu ‘690 and Ikemizu ‘637.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of dimethylpyrrolyl with dimethyltriazolyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides Compound of Ikemizu ‘690 as modified by Xia, Ikemizu ‘637 (2) which has identical structure as the Compound of Ikemizu ‘690 as modified by Xia, Ikemizu ‘637 (1) except that the resultant compound has a dimethyltriazolyl group instead of the dimethylpyrrolyl group.
R1, R2, R3, and R4 do not occur in Compound of Ikemizu ‘690 as modified by Xia, Ikemizu ‘637 (2), because the at least one RC is Formula III instead of Formula II. Neither claim 1 nor claim 5 requires the at least one RC to be Formula III. That is, when Formula III is selected, R1, R2, R3, and R4 are not present. The limitation of claim 5 met in the case that the at least one RC is Formula III. Therefore, Compound of Ikemizu ‘690 as modified by Xia, Ikemizu ‘637 (2) read all the limitations of claim 5.
Regarding claims 16-20, the Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) reads on all the features of claim 1, as outlined above.
Ikemizu ‘690 does not disclose an organic light emitting device comprising the Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1); however, Ikemizu ‘690 does teach the compound of Ikemizu ‘690 can be incorporated into the emission layer as a dopant ([121]). The Compound taught by Ikemizu ‘690 (2) is encompassed ty the Formula (2) of Ikemizu ‘690.
Ikemizu ‘690 exemplifies an organic light emitting device (“organic EL Element 1-1” in [289]-[295]) comprising an anode (ITO), an organic layer (“emission layer”) comprising Compound H4 as a host and Ir-12 as a dopant, and a cathode (Al). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) by substituting emission dopant Ir-12 of the organic EL Element 1-1 of Ikemizu ‘690 with the Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1), as taught by Ikemizu ‘690.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emitter compounds of Ikemizu ‘690 in the device of Ikemizu ‘690 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the Organic light emitting device of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) comprising an anode (ITO), an organic layer (emission layer) comprising Compound H4 of Ikemizu ‘690 as a host and Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) as a dopant, and a cathode (Al).
The host Compound H4 of the Organic light emitting device taught by Ikemizu ‘690 does not comprise dibenzofuran or dibenzothiophene; however, Ikemizu does teach that carbazole, thiophene, or furan derivatives can be used as a host compound ([191]).
Xia teaches that the combination of twisted aryl compound (Formula I of Xia in [051]-[054]) having extended conjugation and a host comprising dibenzothiophene or dibenzofuran provides improved lifetime and stability, and shorter excited state lifetime ([050]). 
Xia exemplifies Compound H1 (dicarbazolyldibenzothiophene in [108]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Organic light emitting device taught by Ikemizu ‘690 by substituting the host compound with Compound H1 of Xia, as taught by Ikemizu ‘690 and Xia.
The motivation of doing so would have been to provide improved lifetime and shorter excited state lifetime based on the teaching of Xia.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Ikemizu ‘690 teaches that carbazole, thiophene, or furan derivatives can be used as a host compound ([191]). The Compound H1 of Xia is a carbazole or thiophene derivative. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the Organic light emitting device of Ikemizu ‘690 in view of Xia and Ikemizu ‘637 (2) comprising an anode (ITO), an organic layer (emission layer) comprising Compound H1 of Xia as a host and Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1) as a dopant, and a cathode (Al), meeting all the limitations of claims 16-18.
The Organic light emitting device of Ikemizu ‘690 in view of Xia and Ikemizu ‘637 (2), wherein the organic layer material (mixture of Compound H1 of Xia and Compound of Ikemizu ‘690 as modified by Xia and Ikemizu ‘637 (1)) is a formulation, because the material is a mixture of host and dopant compounds, meeting all the limitations of claim 20.
Ikemizu ‘690 does not disclose a specific consumer product comprising the organic light emitting device of Ikemizu ‘690 in view of Xia; however, Ikemizu ‘690 does teach a consumer product of a light for interior or exterior illumination (“a lamp like an illumination and an exposure light” in [261]) comprising an organic EL element of the invention.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Ikemizu ‘690 in view of Xia and Ikemizu ‘637 (2) by incorporating the device into a consumer product of a light for interior or exterior illumination, as taught by Ikemizu ‘690.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a consumer product of a light for interior or exterior illumination.
The modification provides the Consumer product of a light for interior or exterior illumination comprising the Organic light emitting device taught by Ikemizu ‘690 in view of Xia and Ikemizu ‘637, meeting all the limitations of claim 19.

Claim 1-3, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1) in view of Lin et al. (US 2006/0251923 A1, hereafter Lin), Xia et al. (US 2011/0057559 A1), and Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and machine translated English copy is referred to the remainder of the body of the patent).
Regarding claim 1-3, 8-12, and 14-15, Ikemizu ‘690 discloses a compound represented a general Formula (1) ([031]-[038]) and its subgenus structure of Formula (2) ([051]-[058]).

    PNG
    media_image11.png
    257
    589
    media_image11.png
    Greyscale


    PNG
    media_image8.png
    376
    513
    media_image8.png
    Greyscale

Ikemizu ‘690 exemplifies a specific compound which is the example of both Formulas (1) and (2) ([166]; the seventh compound on page 46; hereafter called “Compound P46-7”).

    PNG
    media_image12.png
    245
    560
    media_image12.png
    Greyscale

The phenyl group substituted to the nitrogen atom of the imidazole ring of the Compound P46-7 (marked by a dashed circle in the figure above) is substituted by a single methyl group at the ortho position; however, Ikemizu ‘690 does teach a diisopropylphenyl group, 
    PNG
    media_image13.png
    176
    142
    media_image13.png
    Greyscale
 as an alternative structure (structures 9 and 13 in [135]) at the substitution position (Z of Formula (1) in [135]; Z2 of Formula (2) in [152]).
Lin discloses an Ir complex comprising a phenylimidazole ligand, wherein the nitrogen atom of the imidazole ring is substituted by a second ring (benzene substituted by R1 and R3 in [013]), wherein the second ring is an ortho-disubstituted (R1 in [013]; and [123]).
Lin teaches that the ortho-disubstituted second ring rigidifies the complex, make the compound more difficult to decompose, and substantially deconjugates the second ring from the first ring to obtain a blue-shift and improved device lifetime ([124], [128]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P46-7 of Ikemizu ‘690 by substituting the orthomethylphenyl group with diisopropylphenyl group, as taught by Ikemizu ‘690 and Lin.
The motivation of doing so would have been to rigidify the complex, make the compound more difficult to decompose, and substantially deconjugate the second ring from the first ring to obtain a blue-shift and improved device lifetime, based on the teaching of Lin.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of orthomethylphenyl with diisopropylphenyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of diisopropylphenyl group also would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the following compound.

    PNG
    media_image14.png
    285
    602
    media_image14.png
    Greyscale

The Compound of Ikemizu ‘690 as modified by Lin does not have a substituent having structure of Applicant’s Formula II or III of the instant claim 1 at the hydrocarbon ring corresponding to the Z2 of Formula (2) (diisopropylphenyl); however, Ikemizu ‘690 does teach that Z2 can be a hydrocarbon ring which can be further substituted by the substituent group defined by R01 ([152]). Ikemizu ‘690 exemplifies a pyrrolyl group as one of examples of the R01 substituent group ([138]). Ikemizu ‘690 further exemplifies dimethylpyrrolyl as the pyrrolyl group (Compounds (156) and in [166]).
Xia discloses an Ir complex comprising a phenylimidazole ligand, wherein the nitrogen atom of the imidazole ring is substituted by a twisted aryl ring (C in Formula I in [051]), and the twisted aryl ring is further substituted by a second ring which can be a 5-membered heterocyclic ring (“Ar” in [052]; Note – it appears that the Formula 1 misses the group “Ar” in the structure figure, but it should be substituted to the ring C based on the disclosure of Xia as a whole).
Pyrrole is an aromatic and heterocyclic compound.
Xia teaches that the combination of twisted aryl compound having extended conjugation and a host comprising dibenzothiophene or dibenzofuran provides improved lifetime and stability, and shorter excited state lifetime ([050]). 
Ikemizu ‘637 discloses an Ir complex (Formula (1) in [027]-[028]) having a ligand comprising a phenylimidazole skeleton and comprising a 5-membered ring substituent group (Formula (3) in [029]-[030]).
Ikemizu ‘637 teaches that by introducing the 5-membered ring substituent represented by formula (3) of Ikemizu ‘637, the compound becomes more rigid, the vibration of the molecule is suppressed, the heat deactivation is reduced, and the luminous efficiency is improved ([074]).
Ikemizu ‘637 exemplifies a pyrrole group as the example of the 5-membered ring substituent ([106]).
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ikemizu ‘690 as modified by Lin by substituting a dimethylpyrrolyl group(s) to the C5H11-substituted phenyl ring, as taught by Ikemizu ‘690, Xia, and Ikemizu ‘637.
The motivation of doing so would have been to provide improved lifetime and shorter excited state lifetime based on the teaching of Xia and ore rigid, to suppress the vibration of the molecule, reduce the heat deactivation, and improve the luminous efficiency based on the teaching of Ikemizu ‘637.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of hydrogen with a pyrrolyl group at the substituent position of the hydrocarbon ring Z2 of Formula (2) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a pyrrolyl group from the exemplified substituents of the hydrocarbon ring Z2 of Formula (2) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the following compound.
The modification provides the Compound of Ikemizu ‘690 as modified by Lin, Xia, and Ikemizu ‘637.

    PNG
    media_image15.png
    282
    833
    media_image15.png
    Greyscale

The ligand LA of Compound of Ikemizu ‘690 modified by Lin, Xia, and Ikemizu ‘637  has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl, aryl, or heteroaryl, wherein RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, with the proviso that X9 does not represent -C-CH3, -C-Br, or N; and the proviso that X10 and X11 do not form a saturated 5-membered ring, meeting all the limitations of claim 1-3, 8-12, and 14-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786